      Case: 1:20-cv-00066-SA-RP Doc #: 27 Filed: 02/23/21 1 of 2 PageID #: 857




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

ROBERT E. MCREYNOLDS                                                               PLAINTIFF

v.                                                   CIVIL ACTION NO.: 1:20-cv-66-SA-RP

ANDREW SAUL, COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION                                                   DEFENDANT



             ORDER GRANTING UNOPPOSED MOTION FOR REMAND

       THIS CAUSE having come on for hearing on the Defendant’s Motion for Remand [ECF

No. 25] and this Court, having considered the same and being fully advised in the premises, and

noting that Plaintiff has no objection, is of the opinion that said Motion for Remand is well taken

and should be, and the same is, hereby granted.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that Defendant’s Motion for

Remand is GRANTED and this matter is REVERSED and REMANDED for further action by the

Commissioner of the Social Security Administration pursuant to sentence four of Section 205(g)

of the Social Security Act, 42 U.S.C. § 405(g).

       IT IS FURTHER ORDERED that the Commissioner will consider and then explain the

persuasive value of Carol Kossman, M.D. and Patricia Cott, Ph.D.’s findings, then evaluate the

residual functional capacity of Plaintiff Robert E. McReynolds. If necessary, the Commissioner

will also obtain supplemental vocational expert testimony to render a new decision.

       SO ORDERED AND ADJUDGED, this the 23rd day of February, 2021.



                                             /s/ Sharion Aycock
                                             UNITED STATES CHIEF DISTRICT JUDGE
                                             SHARION AYCOCK
      Case: 1:20-cv-00066-SA-RP Doc #: 27 Filed: 02/23/21 2 of 2 PageID #: 858




PREPARED BY AND AGREED TO:

/s/ J. Luke Benedict
J. Luke Benedict - MS BAR #102992
Assistant United States Attorney
Northern District of Mississippi
Ethridge Professional Building
900 Jefferson Avenue
Oxford, MS 38655-3608
Telephone: (662) 234-3351
E-Mail: luke.benedict@usdoj.gov
Attorney for Andrew Saul, Commissioner of the
Social Security Administration

AGREED TO:

/s/ Sarah L. Dickey (with permission)
Sarah L. Dickey – MS BAR #104354
The Pearson Law Firm, PLLC
428 North Lamar Blvd., Suite 108
Oxford, MS 38655
Telephone: (662) 238-3339
E-Mail: sarah@keithpearsonlaw.com
Attorney for Plaintiff Robert E. McReynolds




                                              -2-
